Opinion by
Judge Pryor:
We know of no rule of practice authorizing an appeal from an order made by the circuit judge refusing to certify to a claim for a reward in accordance with the statute. The judge is required to certify to certain facts showing the arrest of the person and his delivery to the jailer; but if he declines to do so, we know of no appeal from such an order. Besides, the bill of exceptions in this case is signed by bystanders, and they certify that the bill is substantially correct, as well as they remember. This certificate was signed in November, 1880, and the order entered in December, 1879, and is only a statement that it is substantially correct as well as they can remember. This is too indefinite and uncertain upon which to base a judgment of reversal if an appeal could be entertained.
We see no reason why the proof, if held insufficient by the presiding judge, can not be made again, unless there is some limitation fixed by the statute.
Appeal dismissed.